                                           Case 4:20-cv-08236-YGR Document 5 Filed 12/08/20 Page 1 of 1




                                   1                                   NITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         In re HENRY DESEAN ADAMS,
                                   4                                                         Case No. 20-cv-08236-YGR (PR)

                                   5
                                                                                             ORDER OF TRANSFER
                                   6

                                   7

                                   8

                                   9          This action was opened on November 23, 2020, when the Court received from Plaintiff a

                                  10   letter addressed to the “United States District Court [for the] Northern District of California,”

                                  11   which concerned prison conditions, as well as several pages of exhibits. Dkts. 1, 2.

                                  12          On the same date, the Clerk of the Court notified Plaintiff in writing that his action was
Northern District of California
 United States District Court




                                  13   deficient in that he had not submitted his complaint on a proper civil rights complaint form and

                                  14   had not submitted an in forma pauperis application. Dkts. 3, 4. The Clerk further notified him

                                  15   that this action would be dismissed if he did not submit a complaint on the proper form and a

                                  16   completed in forma pauperis application within twenty-eight days.

                                  17          To date, Plaintiff has neither completed a rights complaint pursuant to 42 U.S.C. § 1983

                                  18   nor has he submitted an in forma pauperis application. However, the Court notes that the acts

                                  19   complained of in his letter occurred at the California Men’s Colony State Prison, which is located

                                  20   in the Western Division of the Central District of California, and it appears that Defendants reside

                                  21   in that district. Venue, therefore, properly lies in that district and not in this one. See 28 U.S.C.

                                  22   § 1391(b).

                                  23         Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  24   TRANSFERRED to the Western Division of the United States District Court for the Central

                                  25   District of California. The Clerk shall transfer the case forthwith.

                                  26          IT IS SO ORDERED.

                                  27   Dated: December 8, 2020                           ____________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  28                                                     United States District Judge
